United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10658
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RICHARD FURLOW,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:05-CR-45-ALL
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Richard Furlow was convicted pursuant to a guilty plea on

three counts of fraud-related offenses.     He was sentenced to

three concurrent terms of imprisonment of 51 months, to be

followed by three concurrent three-year terms of supervised

release.   Furlow now appeals the sentence imposed by the district

court upon revocation of his supervised release.     Furlow argues

that, in light of United States v. Booker, 543 U.S. 220 (2005),

the district court erred in imposing an unreasonable sentence of

imprisonment and an additional term of supervised release.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10658
                                -2-

Furlow argues that the district court failed to consider the

factors listed in 18 U.S.C. § 3553(a), as required by 18 U.S.C.

§ 3583(e).   However, Furlow admitted to the court that he was an

addict and that he had mental health issues, and defense counsel

requested a term of imprisonment so that Furlow could complete

the prison drug treatment program.    Moreover, Furlow began

abusing drugs shortly after being released to supervision, and he

admitted that his attempts at self-treatment of his mental health

issues had been unsuccessful.     See § 3553(a)(1) & (2)(D).

     The sentence imposed upon revocation of Furlow’s supervised

release did not exceed the statutory maximum term of imprisonment

that the district court could have imposed.     See § 3583(e)(3).

Furthermore, the district court noted in its written order that

it had considered all of the factors set forth in § 3553(a) in

determining Furlow’s sentence.    In light of Furlow’s admissions

at the revocation hearing and defense counsel’s agreement that

Furlow needed help, the sentence imposed by the district court

was neither “unreasonable” nor “plainly unreasonable.”     See

United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1804 (2006).    The judgment of the district

court is therefore AFFIRMED.